Opinion issued January 23, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00924-CV
                           ———————————
                        OLIVER CROOMES, Appellant
                                        V.
                        UTONDA CROOMES, Appellee


                   On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-43792


                         MEMORANDUM OPINION

      Appellant, Oliver Croomes, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        2